Jones, Judge,
concurring:
I concur in the result. Undoubtedly there was attempted fraud. The record makes that fact certain. The difficulty is in identifying the one who is responsible. The finger points strongly to one of the officials of the company. While it may not rise to the dignity of a charge, it certainly does not sink to the level of a mere suspicion; and it is certain that officials of the company presented at least one of these resolutions to the Commissioner of Internal Revenue as unquestioned when they had every reason to know, and at least one of them knew, it was not genuine.
To have the resolutions of January 7, 1930, and May 22, 1929, bob up serenely and so surprisingly, after several *248years’ search for proof had failed to disclose them and just when they were needed, should have been sufficient to cause even an interested party to stop long enough to make a thorough checkup. Any sort of investigation would have disclosed the spurious character of the resolution of May 22.
The issue of fraud which reaches the courthouse is rarely susceptible of direct proof. Usually it must be shown by circumstances. The circumstances, of this case are so strong as to preclude any other reasonable conclusion than that there was attempted fraud and that some of the officials of the company knew, or had reason to know, that the resolutions were not authentic. Instead, they submitted as unquestioned, and without any effort to determine their authenticity, these clinching resolutions that had so strangely appeared. It is significant that the resolutions did not even tally. The resolution of January 7,1930, purported to order a survey to determine a question which the resolution of May 22, 1929, recited had already been settled. Previous inquiry had revealed their nature, but in their anxiety to further their cause responsible officials of the company chose to present them to the Bureau of Internal Kevenue as bona fide.
True, the officials of the company made a thorough investigation later, but that was after the Bureau had challenged the resolutions.
In the circumstances I think the plea in bar should be sustained.